DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the claim states:
1. A switch device comprising: 

a relay unit configured to perform a first relay process of relaying data between function units installed in a vehicle and belonging to different VLANs (Virtual Local Area Networks); 

a calculation unit configured to calculate time correction information on the basis of a transmission time of data from a first function unit serving as the function unit to the switch device, a reception time in the switch device of the data transmitted from the first function unit, a transmission time of data from a second function unit serving as the function unit to the switch device, and a reception time in the switch device of the data transmitted from the second function unit; and 

a notification unit configured to notify the second function unit of the time correction information calculated by the calculation unit.

The claim is allowable as the prior art fails to teach or render obvious the above underlined limitations in combination of the other limitations of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sakaue et al. (U.S. 2021/0152266) teaches in ¶ [0064]:
[0064] When the priority of the other communication apparatus is verified as being higher than the grandmaster priority 22, the mediation unit 120 of the communication apparatus 100 according to the present embodiment obtains the synchronization message Sync including time of the other communication apparatus from the other communication apparatus before switching the other communication apparatus to the grandmaster. The mediation unit 120 calculates difference between time of the other communication apparatus and time of the communication apparatus 100, and when the difference is less than the threshold 23, the mediation unit 120 switches the other communication apparatus to the grandmaster. When the difference is more than or equal to the threshold 23, the mediation unit 120 does not switch the other communication apparatus to the grandmaster. That is, the communication apparatus 100 is in a state where the communication apparatus 100 is synchronizing time with the current grandmaster.

The claim fails to explicitly teach or render obvious the limitation “a calculation unit configured to calculate time correction information on the basis of a transmission time of data from a first function unit serving as the function unit to the switch device, a reception time in the switch device of the data transmitted from the first function unit, a transmission time of data from a second function unit serving as the function unit to the switch device, and a reception time in the switch device of the data transmitted from the second function unit” in combination with the other limitations of the independent claim.
Seo et al. (U.S. 2017/0244477) teaches in ¶ [0097]:
[0097] The switch 320 may calculate time difference between the switch 320 and the end node 322, and identify time synchronization between the switch 320 and the end node 322 based on the time difference. For example, in a case that the calculated time difference does not exceed a predetermined value, the switch 320 may be determined as synchronized with the end node 322, and the time over flag field may be set to ‘0’. On the contrary, in a case that the calculated time difference exceeds the predetermined value, the switch 320 may be determined as not synchronized with the end node 322, and the time over flag field may be set to ‘1’.

The claim fails to explicitly teach or render obvious the limitation “a calculation unit configured to calculate time correction information on the basis of a transmission time of data from a first function unit serving as the function unit to the switch device, a reception time in the switch device of the data transmitted from the first function unit, a transmission time of data from a second function unit serving as the function unit to the switch device, and a reception time in the switch device of the data transmitted from the second function unit” in combination with the other limitations of the independent claim.
Kurita (U.S. 2012/0039339) teaches in ¶ [0136]:
[0136] The relay router 3 of the embodiment includes switch unit 31, relay table storage unit 32, collision detector unit 33, time difference calculator unit 37, shift time storage unit 38, and period data processor unit 39. The switch unit 31 and the collision detector unit 33 basically remain unchanged from the counterparts thereof in the first embodiment. In the embodiment, the switch unit 31 outputs the received control packet group to the period data processor unit 39, and outputs the reception start notification of the leading packet of the control packet group to the time difference calculator unit 37. If a collision is detected, the collision detector unit 33 notifies the period data processor unit 39 of the occurrence of the collision. Upon receiving the reception start notification from the switch unit 31, the time difference calculator unit 37 calculates a period from the frame start time of the own node to the reception start of the leading packet of the control packet group (hereinafter referred to as a shift time), and stores the shift time on the shift time storage unit 38. In response to the reception of the control packet group from the switch unit 31, the period data processor unit 39 identifies an overlapping time of the use enable period set in the control packet and the idling time in accordance with data stored on the relay table storage unit 32 and the shift time storage unit 38. The period data processor unit 39 sets the overlapping period in the control packet, and outputs the control packet group to the output IF via the switch unit 31.

The claim fails to explicitly teach or render obvious the limitation “a calculation unit configured to calculate time correction information on the basis of a transmission time of data from a first function unit serving as the function unit to the switch device, a reception time in the switch device of the data transmitted from the first function unit, a transmission time of data from a second function unit serving as the function unit to the switch device, and a reception time in the switch device of the data transmitted from the second function unit” in combination with the other limitations of the independent claim.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA NGUYEN whose telephone number is (571)270-5660. The examiner can normally be reached Monday - Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELA NGUYEN/Primary Examiner, Art Unit 2442